Shafter, J., dissenting.
The legal title is in the person or persons in whom the decree adjudges the right of confirmation to. be vested. This raises a question of construction. The decree of the Commissioners adjudges, first, “that the claim of the petitioner is validsecond, “ It is therefore decreed that the application for a confirmation be allowed.” The character of the petitioner’s “ application” is to be gathered from the petition—its allegations and prayer. The petition having stated facts showing that the right to confirmation was in the devisees of Francisco Maria Castro—the petitioner himself being one of the number—and not in the estate of the devisor, prays that “ said land may be confirmed and granted to the parties entitled thereto as aforesaid.” From the allegations, and the prayer that follows them, it is apparent to my mind that the petitioner “ claimed,” among other things, that he and the other devisees were entitled, as such, to confirmation, and that he “applied” to have the land “confirmed and granted”.to those parties, for the reason that they were so “ entitled.” This was the “ application ” that was “ allowed.” The decree of the District Court was as follows : “ It is hereby ordered, adjudged and decreed that the said decision be and the same is hereby affirmed; and it is likewise further ordered, adjudged and decreed that the claim of said appellant is hereby confirmed to the extent of four leagues.” The apparent difference between the two styles of expression in the- decree should be harmonized, if possible, and this may be very readily done by adding, after the word “ leagues,” the words “ in manner and form above stated.” The case is distinguishable from those cited in the majority opinion. In Estrada v. Murphy, 19 Cal. 272, it was agreed that the premises “ were finally confirmed to said Martin Murphy and no other person, under the Act of Congress,” etc. This stipulation excludes all idea of a confirmation to Estrada, as devisee of the heir of the original grantee. In Clark v. Lockwood, 21 Cal. 220, the petition stated no title but one vested in the petitioner, and the con*464firmation was of that title, according to the prayer. In Emeric v. Penniman, 26 Cal. 119, the confirmation was in terms to the heirs of Penniman, the grantee, and it was held that his administrator could not bring ejectment for that reason. That decision, like the -others, establishes the general principle that the right to sue in ejectment is in the party who has the legal title, and that the legal title, in the class of cases to which the one at bar belongs, is in the person or persons to whom the decree runs. Accepting, and not controverting, these conclusions, I consider that the decree in Castro v. The United States, when read in the light of the rights asserted and of the “ application ” expressed in the petition to which the decree refers, imports a confirmation to the devisees of Castro, of whom the plaintiff was one, and not to the plaintiff as administrator. On these grounds I consider that the judgment should be affirmed.
Mr. Chief Justice Currey did not express any opinion.